DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/717,314 filed on December 17, 2019 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 6-10, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Clearwater (U.S. Patent No. 4,887,087).
 	In regard to claim 1, Clearwater discloses a method for dynamically measuring blade position during flight of a rotorcraft, the method comprising:
repeatedly illuminating a blade of the rotorcraft  (see at least col. 3 line 59-col. 4 line 5 wherein radar system wherein two transmitter receivers continuously transmit frequencies. The reflected signals  from the blade tip to the receivers are doppler frequency components derived from the component of velocity of the blade tip toward the transmitter./receiver wherein the phase difference between the reflected signals is a direct measurement of the range of the blade tipoff the blade tip) with coherent light while the blade is rotating (see col. 3 lines 3-11 wherein the laser or other source of a collimated beam of radiation, and then the reflected beam can be displaced in dependence upon deflection of the individual rotor blades);
detecting radiation scattered from the blade in response to illumination of the blade (see at least col. 3 lines 3-11); and
determining at least one of a blade pitch angle ( see deflection in col. 2 lines 15-30) , a blade flap angle (see col. 4 lines 16-23), a blade leading position or a blade lagging position based upon the radiation that is scattered from the blade and detected (see col. 4 lines 26-30).

 	In regard to claim 8, Clearwater discloses a blade positioning system for dynamically measuring blade position during flight of a rotorcraft, the blade positioning system comprising:
a track sensor (11 in Figs. 1, 2, 4, 5) mounted upon the rotorcraft, the track sensor comprising:
a laser source (col. 2 lines 3-11 discloses laser or other source of a collimated beam of radiation) configured during flight of the rotorcraft to repeatedly illuminate a blade of the rotorcraft with coherent light while the blade is rotating (see at least col. 3 line 59-col. 4 line 5; and at least one photodetector configured to detect radiation scattered from the blade in response to illumination of the blade (see at least col. 3 lines 3-11); and

processing circuitry (col. 4 lines 41-col. 5 line 5 discloses a computer that processes data regarding blade angle), responsive to the track sensor, configured to determine at least one of a blade pitch angle( see deflection in col. 2 lines 15-30) , a blade flap angle (see col. 4 lines 16-23), a blade leading position or a blade lagging position based upon the radiation that is scattered from the blade and detected by the at least one photodetector (see col. 4 lines 26-30).

 	In regard to claims 2 and 9, Clearwater discloses wherein repeatedly illuminating the blade of the rotorcraft comprises repeatedly illuminating the blade at a location closer to a distal end of the blade than a rotor mast about which the blade is rotated (see at least abstract  and Figs. 1-5 wherein the blade continuously illuminated  near a distal end of the blade) (see also col. 3 lines 13-41, col. 2 lines 3-30 for similar reasonings).

 	In regard to claims 3 and 10, Clearwater discloses wherein repeatedly illuminating the blade of the rotorcraft comprises repeatedly illuminating the blade with a plurality of track sensors positioned at different locations upon a fuselage of the rotorcraft (see at least Fig. 4 track sensors 11, 11’) (see also col. 3 lines 24-29, col. 3 lines 38-41 for similar reasonings.

 	In regard to claims 6 and 13, Clearwater discloses wherein determining the blade flap angle comprises:

determining a range to the blade based upon the radiation that is scattered from the blade and detected (see col. 3 line 48-col. 4 line 7 wherein the range of the blade is determined) ; and
determining the blade flap angle based upon a length of the blade and a deviation in the range to the blade relative to a range to a reference blade position without flap (see col. 3 line 48-col. 4 line 7.

 	In regard to claims 7 and 14, Clearwater discloses wherein determining the blade leading position or the blade lagging position comprises:
 	detecting presence of the blade at a predefined location within a rotational path of the blade (col. 1 line 66-col. 2 line 2 discloses that by relating the time of detection of the received radiation to a cyclic reference pulse, any angular displacement of a blade in a horizontal plane about this axis of rotation can also be determined;
 	determining a detection time at which the presence of the blade is detected (col. 1 line 66-col. 2 line 2); and
 	determining a blade position based upon a relationship of the detection time to a predetermined time associated with a reference blade that neither leads nor lags, wherein determining the blade position comprises determining the blade leading position in an instance in which the detection time precedes the predetermined time and determining the blade lagging position in an instance in which the detection time trails the predetermined time (col. 1 line 66-col. 2 line 2).

 	In regard to claim 15, Clearwater discloses A rotorcraft comprising:

a fuselage (see at least Figs. 1-5);
a plurality of blades configured to rotate relative to the fuselage(see at least Figs. 1-5); and
a chip-scale light detection and ranging (LIDAR) sensor carried by the fuselage (see at least Figs. 1-5)and comprising:
a laser source (see col. 2 lines 3-11) configured to provide illumination with coherent light during flight of the rotorcraft; and 
at least one photodetector configured to detect radiation that has been scattered in
response to the illumination provided by the laser source (see at least col. 3 lines 3-11), wherein the chip-scale LIDAR sensor is carried by the fuselage such that the laser source is configured to illuminate the plurality of blades while the blades are rotating in order to permit blade position to be measured or to illuminate terrain beneath the rotorcraft in order to provide an altitude measurement (see at least col. 1 line 66-col. 2 line 2 and Figs. 1-5).

 	In regard to claims 16 and 17, Clearwater discloses wherein the laser source comprises a frequency modulated continuous wave laser diode (see at least col. 5 line 45-col. 6 line 5). wherein the at least one photodetector comprises a pair of dual-balanced photodetectors (see at least col. 3 lines 3-11).

 	In regard to claim 19, Clearwater discloses processing circuitry, responsive to the chip-scale LIDAR sensor, configured to determine at least one of a blade pitch angle, a blade flap angle, a blade leading position or a blade lagging position based upon the radiation that is scattered from a respective blade of the plurality of blades and detected by the at least one photodetector (see at least col. 2 lines 15-30,  col. 4 lines 16-30).

 	In regard to claim 20, Clearwater discloses an actuator, responsive to the processing circuitry, configured to modify a position of the respective blade during flight based upon at least one of the blade pitch angle, the blade flap angle, the blade leading position or the blade lagging position as determined by the processing circuitry (see at least col. 1 line 66-col. 2 line 2).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 6.	Claim(s) 4, 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Clearwater (U.S. Patent No. 4,887,087) in view of Moir (US 2010/0063767).
 	In regard to claims 4, 5, 11, and 12, Clearwater discloses determining a range to the blade based upon the radiation that is scattered from the blade and detected in col. 3 line 48-col. 4 line 6; wherein repeatedly illuminating the blade comprises repeatedly illuminating the blade with radiation generated by a laser source in  col. 2 lines 3-11.
 	However, Clearwater does not specifically disclose wherein determining the blade pitch angle comprises determining the blade pitch angle based upon a width of the blade and a deviation in the range to the blade relative to a range to a reference blade position without pitch. And wherein determining the range comprises determining the range between the laser source and an edge of the blade.
 	Moir, in the same field of endeavor, discloses a position detector for detecting the position of a helicopter blade wherein Fig, 6 shows a section through a typical blade which rotates in pitch about a fixed point (X1,Y1). Using the sensor it is possible to measure all relevant X and Y values as the blade tip passes the sensor and particularly the points (X0,Y0) and (X2,Y2). Knowing the blade width measurement X0-X2 and the physical dimensions of the blade, the distances X1-X2 and Y1-Y2 and the pitch angle Pa can be calculated (see [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Clearwater with the disclosure or Moir because such modification would bring a significant advantage to the helicopter industry to be able to accurately measure the pitch angle of the blade tip and also the vertical position of the blade at other points along its length.


6.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clearwater (U.S. Patent No. 4,887,087) in view of Sarkissian et al. (US 2021/0124031).
 In regard to claim 16, Clearwater does not disclose the limitations of claim 15. Sarkissian et al. discloses 
“wherein the chip-scale LIDAR sensor (see at least [0029]) further comprises:
a splitter (20) configured to split light generated by the laser source into first and second portions with the first portion being directed to illuminate the plurality of blades while the blades are rotating or to illuminate terrain beneath the rotorcraft;
a waveguide configured to support propagation of the second portion of the light generated by the laser source; and
a coupler (24) configured to couple the second portion of the light propagating along the waveguide (see [0033]) with the radiation that has been scattered in response to the illumination provided by the laser source,
wherein the at least one photodetector (42 and 44) is responsive to the coupler (24) and is configured to receive the second portion of the light propagating along the waveguide with the radiation that has been scattered in response to the illumination provided by the laser source from the coupler (see at least [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Clearwater with the chip-scale LIDAR sensor of Sarkissian et al. because modification as suggested by Sarkissian et al.  in [0003] would provide a LiDAR device that is lightweight, physically small and is capable of providing reliable measurements.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference  U.S. Patent No. 9,310,471discloses a chip-scale scanning lidar includes a two dimensional (2D) scanning micromirror for a transmit beam and a 2D scanning micromirror for a receive beam, a laser diode and a photodetector, a first waveguide and first grating outcoupler coupled to a front facet of the laser diode, a second waveguide and a second grating outcoupler coupled to a rear facet of the laser diode on a substrate. A first fixed micromirror, a second micromirror, a third micromirror, and a focusing component are in a dielectric layer bonded to the substrate over the laser diode and photodetector. The photodetector is optically coupled to the second fixed micromirror and the third fixed micromirror for coherent detection.
 	JP 2004067055 discloses a rotor surface fluctuation detecting device and a suppressing device for a rotary wing aircraft.
 	U.S. Patent No. 4,053,123 discloses method and apparatus enabling in-flight isolation of main rotor out-of-track vibration from out-of-balance vibrations, and vice versa, so that accurate tracking and counterbalancing may be achieved, under field conditions.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661